Title: To Benjamin Franklin from John Porter, 6 June 1777
From: Porter, John
To: Franklin, Benjamin


Sir
St. Malo June 6th. 1777.
I hope you’l Excuse my Presumtion In thus Addressing you, as, It is not only In Order to Acquaint you of my Misfortune, by being taken on the 1 Inst. of May by the Faydrant Capt. Jervis, within a few Leagues of Nonte River to which Place I was Bound in a Bermuda Builte Sloop Cald the Alice Belonging to Messr. Thoms. Savage, Blake, Russell, Greenwood, & Compy. Merchants In the Charles Town St. Carolina, and after being taken I was Carried Into the Port of Plimouth from whence I have In Some measure made my Escape In a wretched miserable Condition to this Place Yesterday, from the worse than Turkish Enemies the English, and now tho at Liberty Know not which way to turn my Self as I am In a Strange Country the Language the Paeple I am Totally Unacquanted with and Destitute of Every Necessary of Life.
I have Also as I think It a Duty Incumbent on Me to Acquant you of the Curcumstance of Numbers of my Poor Countrymen who have faln Into the hands of the More Cruel than Turkish Ennemies, by Whoom they are Commited to Mill Prison at Plimouth as Felons, After being In Confinement on board the Ships For Some time Past; where they are Deny’d Candle Pen Ink or Paper or even Fire to Light a Pipe and what Is worse their friends are not admitted within the Prison yard walls by the Centries, which are Placd at a few Yards Distance from Each Other. And It is the Particilar Desire of Capt. John Adams that I Should Acquaint you of his being taken on the 9th. Inst. of May by the Same Ship within a League of Bel. Ile [?]. After we Came to Plimouth and had Pasd the Examination on Shore both of Us Got a Clearance throug Favor of Capt. Jervis Immediately. But Unfortunately for him within 3 or 4 Hours Afterwards he was Sent Back to Confinement on bard the Foydrant untill an Answer Should be Received from the Board. I Immediatly made off and Happily Got a Secure Retreat In Plimouth: till Effected In a Disguise my Escape from thence; I shall Sett off Tomorrow for Nants (I Shall make Bold to Acquaint you After Particularly Relative to the Curcumstance of my Poor Countrymen and both [?] their Usage and a Schetch of the Terrible Unheard of Interogatories which they Lay before us to be answerd on Oaths as Soon as I Arrive there).
I dare to say you’l not Call me to mind by my Subscribing my Name as I was but a youth when I had the Honour of Speaking to you at your Lodgings In Craven Street London when Recommended to you by my Stepfather Mr. Hugh Hughes Since which time I have been Employ’d by Different merchants In Several Parts of the World and Scrap’d together three or 400 Pounds and by this Unfortunate Stroke have Lost Every thing. Please to Excuse my Unconnected Manner of Writing for my mind Seems to be a Good Deal Agitated by the Terrible Sceene of Distress that I Seemingly have to Wade through before It Shall Please God for me to Arive Again to the Land of Liberty. Mean While I Remain Your Most obedient and Humble Servant
John Porter.

PS Capt. Adams was Taken In a Schooner the Reason of his being Detaind was as I understand that [he?] had Arms on Board. My Guns when I found I Should Inevitably be taken I hove Over Board and they Never Discoverd that I had any Guns or A Commission as Letter of Mart Untill I was Out of their Reach.

 
Addressed: His Excelency Benjn: Franklin Esqr / Paris
Notation: J. Porter June 6. 77. St Malo’s
